Citation Nr: 0842075	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO. 05-21 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received to 
reopen service connection for hearing loss disability.

2. Entitlement to service connection for hearing loss 
disability.

3. Entitlement to an effective date prior to April 30, 2004 
for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran served on active duty from May 1985 to July 2000. 
His primary military occupational specialty was in tactical 
aircraft maintenance.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision by the RO.

The issue of entitlement to an effective date prior to April 
30, 2004 for service connection for tinnitus is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C. 


FINDINGS OF FACT

1. In an unappealed rating decision, dated in October 2000, 
the RO denied service connection for bilateral hearing loss 
disability; notice of this decision was sent on November 14, 
2000; and a notice of disagreement was not received from the 
veteran within one year of mailing of notice of this 
decision. 

2. Evidence associated with the record since the RO's October 
2000 decision is neither cumulative nor redundant and, by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact or current hearing loss 
disability, and raises a reasonable possibility of 
substantiating the claim for service connection for hearing 
loss disability. 

3. The veteran was exposed to acoustic trauma in service, 
experienced otitis in service; the evidence is in relative 
equipoise on the question of whether the veteran currently 
has hearing loss disability that meets VA criteria; and 
competent medical evidence relates the current bilateral 
hearing loss disability to in-service acoustic trauma. 


CONCLUSIONS OF LAW

1. The RO's October 2000 rating decision, which denied 
service connection for hearing loss disability, became final.  
38 U.S.C.A. § 7105 (West 1999); 38 C.F.R. §§ 20.302, 20.1103 
(2000).

2. New and material evidence has been received to reopen 
service connection for bilateral hearing loss disability. 38 
U.S.C.A. § 5108 (West 2002 and Supp. 2007); 38 C.F.R. § 3.156 
(2008).

3. Resolving reasonable doubt in the veteran's favor, 
bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
entitlement to service connection for hearing loss 
disability. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 
After reviewing the record, the Board finds that VA has met 
that duty.

A review of the evidence discloses that this is not the 
veteran's first claim of entitlement to service connection 
for hearing loss disability. Such a claim was denied by the 
RO in October 2000. The veteran did not appeal that decision, 
and it became final under the law and regulations then in 
effect. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.The veteran 
now seeks to reopen that claim.

In April 2004, the RO received the veteran's application to 
reopen his claim, and there is no issue as to providing an 
appropriate application form or completeness of the 
application. Following the receipt of that application, VA 
notified the veteran of the information and evidence 
necessary to substantiate and complete the claim, including 
the evidence to be provided by the veteran, and notice of the 
evidence VA would attempt to obtain. In so doing, VA informed 
the veteran of the bases for the prior denial and advised him 
of the evidence necessary to substantiate the element or 
elements necessary to establish service connection that were 
found insufficient in the previous denial. Kent v. Nicholson, 
20 Vet. App. 1 (2006). 

In this case, the Board is granting in full the benefit 
sought on appeal in granting reopening of service connection 
for bilateral hearing loss and, upon de novo review, granting 
the underlying benefit of service connection for bilateral 
hearing loss.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Reopening Analysis

In an original service connection claim in July 2000, the 
veteran contended that such disability was primarily as the 
result of noise exposure, while performing duties as an 
aircraft maintenance worker in service; therefore, he 
maintained that service connection was warranted. In an 
October 2000 rating decision, the RO denied service 
connection for hearing loss disability. Notice of this 
decision was sent on November 14, 2000. After reviewing the 
record, the RO found that the veteran's bilateral hearing 
loss did not meet the criteria for a diagnosis of hearing 
loss disability under applicable VA criteria (38 C.F.R. 
§ 3.385). Accordingly, the October 2000 decision denied 
service connection for bilateral hearing loss. 

Then, as now, service connection could be granted for 
disability or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131. As a general 
matter, service connection for a disability on the basis of 
the merits of such claim focused upon (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service. See Cuevas v. Principi, 3 Vet. App. 542 (1992).

For the showing of chronic disease in service there was 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic. When the disease identity was established, there was 
no requirement of evidentiary showing of continuity. 38 
C.F.R. § 3.303(b). Continuity of symptomatology was required 
only where the condition noted during service (or in the 
presumptive period) was not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. When the fact of chronicity in service was not 
adequately supported, then a showing of continuity after 
discharge was required to support the claim. Service 
connection could, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease had 
been incurred in service. 38 C.F.R. § 3.303(d).

For certain disabilities, such as sensorineural hearing loss, 
service connection may be presumed when such disability is 
shown to a degree of 10 percent or more within one year of 
the veteran's discharge from service.  38 U.S.C.A. § 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

In October 2000, impaired hearing was considered a disability 
for VA purposes, when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz was 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz was 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test were less than 94 percent. 
38 C.F.R. § 3.385.

It is not required that hearing loss disability during 
service be shown.  The United States Court of Appeals for 
Veterans Claims (Court) has held, "when audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirement for establishing a 'disability' at 
that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  In 
that case, the Court agreed with the Secretary's suggestion 
that service connection may be established if the record 
shows acoustic trauma due to noise exposure in service, 
audiometric test results show an upward trend in auditory 
thresholds, post-service audiometric testing establishes 
current hearing loss constituting a disability under 38 
C.F.R. § 3.385, and competent evidence relates current 
hearing loss disability to active service.  Id. at 159-60.

Evidence on file in October 2000 consisted of the veteran's 
service treatment records and the report of a September 2000 
VA audiologic examination. Such evidence showed that the 
veteran performed duties as an aircraft maintenance 
technician, and that his hearing acuity was tested on several 
occasions. Although he complained of hearing difficulty and 
reportedly failed an audiologic examination in February 1999, 
he did not at that time meet the VA criteria for a finding of 
hearing loss disability; therefore, service connection was 
denied. 

The veteran was notified of that decision, as well as his 
appellate rights, by letter issued on November 14, 2000; 
however, a notice of disagreement was not received within one 
year of issuance of notice of the decision to initiate an 
appeal. Accordingly, that decision became final under the law 
and regulations then in effect. 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.1103.

In April 2004, the veteran requested that service connection 
for hearing loss disability be reopened.  

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105. The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.  When a veteran seeks to reopen a 
final decision based on new and material evidence, the Board 
must first determine whether the veteran has, in fact, 
presented new and material evidence under 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted 
to agency decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156.

If new and material evidence is received, the Board may then 
proceed to evaluate the merits of the claim but only after 
insuring that the duty to assist the veteran in the 
development of his claim has been fulfilled. See, Elkins v. 
West, 12 Vet. App. 209 (1999).  In evaluating the veteran's 
request to reopen his claim of entitlement to service 
connection for hearing loss disability, the Board notes that 
since October 2000, the applicable law and regulations are, 
essentially, unchanged.

Relevant evidence added to the record since the RO's October 
2000 decision consists of the report of a July 2002 National 
Guard enlistment examination; records, dated from October 
2002 through December 2004, reflecting the veteran's 
treatment at or through Colonial Family Practice; and the 
reports of VA audiologic examinations performed in February 
and September 2005.

During the veteran's July 2002 National Guard enlistment 
examination, audiometric testing revealed the following 
puretone thresholds, in decibels, at the indicated hertz 
levels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
40
30
55
LEFT
30
25
35
65
65

Repeat testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
20
35
30
LEFT
15
25
40
65
65

Tests of speech recognition ability were not performed. 

Such evidence is not only new, in the sense that it was not 
previously before VA, it is also material because it fills a 
deficit in the evidence which existed in October 2000, that 
is, it shows the presence of current hearing loss 
"disability" under VA criteria, approximately two years 
after the veteran's separation from service. 38 C.F.R. 
§ 3.385. It is neither cumulative nor redundant of the 
evidence of record in October 2000. Rather, when considered 
with the evidence previously of record, such as the veteran's 
duties in service and multiple audiologic tests, the 
additional evidence raises a reasonable possibility of 
substantiating the claim service connection for hearing loss 
disability. As such, it is sufficient to reopen the claim. 

Service Connection for Bilateral Hearing Loss

Generally, where the Board finds that new and material 
evidence has been submitted and the RO does not, the case is 
remanded to the RO for further development. The RO then 
conducts a de novo review and renders a determination with 
respect to the underlying issue, that is entitlement to 
service connection for hearing loss disability; however, in 
the fact pattern of this particular case, a de novo review by 
the Board is permissible, because it does not result in 
prejudice to the veteran, and results in a grant of the 
underlying benefit of service connection for bilateral 
hearing loss. See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92. Accordingly, the Board will proceed with a 
de novo review addressing the merits of service connection 
for bilateral hearing loss.

After a review of all the evidence of record, including the 
veteran's military occupational specialty of aircraft 
maintenance specialist working in tactical aircraft 
maintenance, and the veteran's credible statements of 
acoustic traumas in service, the Board finds that the veteran 
was exposed to acoustic trauma in service. In addition, the 
veteran experienced otitis in service.  

The evidence is in relative equipoise on the question of 
whether the veteran currently has hearing loss disability 
that meets VA criteria.  The July 2002 (National Guard 
enlistment) examination reflects audiometric testing results 
that showed current bilateral hearing loss disability that 
met the requirements of 38 C.F.R. § 3.385.  In February and 
September 2005, VA examined the veteran to determine the 
nature and etiology of his hearing loss disability. VA 
audiometric testing showed that in both ears the speech 
recognition score was 94 percent.  Other than the fact that 
the 2005 VA audiological examination was conducted later in 
time, there is no significant reason to believe the 2005 VA 
examination findings are more probative of the level of 
hearing loss disability than the 2002 audiological clinical 
findings.  

Even the 2005 audiometric testing scores that show 
audiometric test measures that more nearly approximate the 
criteria for current hearing loss disability than normal 
hearing.  The Board also notes that the Court has noted that 
such minor variations in decibel audiometric measures is not 
significant.  See Hensley, 5 Vet. App. at 157 (threshold for 
normal hearing is from 0 to 20 decibels, and threshold levels 
of above 20 decibels indicate at least some degree of hearing 
loss). 

The veteran has consistently reported or complained of the 
functional impact of his hearing loss, including that he has 
difficulty understanding conversations. Based on the previous 
audiometric test scores that showed current bilateral hearing 
loss; the veteran's credible testimony that the severity of 
bilateral hearing loss that was to a disabling level in 2002 
had not improved since 2002, but in fact had worsened; the 
veteran's credible testimony regarding the current difficulty 
understanding conversations; the evidence of chronic otitis 
since service; the Board finds that the actual functional 
impact of the veteran's current bilateral hearing loss shows 
a functional disability that more nearly approximates less 
than 94 percent speech recognition scores, as required to 
meet the definition of current hearing loss disability under 
38 C.F.R. § 3.385.   

The competent medical evidence relates the current bilateral 
hearing loss disability to in-service acoustic trauma. For 
example, the September 2005 VA examiner found that the 
veteran had a mild sensorineural hearing loss in his left 
ear, and concluded that it was at least as likely as not that 
the veteran's hearing loss disability was the result of noise 
exposure in service.  The Board also notes that service 
connection for tinnitus has been granted on similar facts 
that include acoustic trauma in service.  For these reasons, 
and resolving reasonable doubt in the veteran's favor, the 
Board finds that the veteran's current bilateral hearing loss 
was incurred in service.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.


ORDER

New and material evidence having been received, service 
connection for bilateral hearing loss disability is reopened.

Service connection for bilateral hearing loss disability is 
granted.


REMAND

In a September 2005 rating decision, the RO granted service 
connection for tinnitus. The RO assigned a 10 percent initial 
rating for tinnitus, effective April 30, 2004. In January 
2006, the veteran filed a Notice of Disagreement (NOD) with 
that effective date. Because the veteran submitted a timely 
NOD to the effective date, the Board is required to remand 
that issue to the RO for issuance of a Statement of the Case 
(SOC). See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the issue of entitlement to an earlier effective 
date than April 30, 2004 for the grant of service connection 
for tinnitus is REMANDED for the following action: 

Issue an SOC on the issue of entitlement 
to an effective date earlier than April 
30, 2004 for service connection for 
tinnitus. If, and only if, the veteran 
completes his appeal by filing a timely 
substantive appeal on the issue of an 
earlier effective date for service 
connection for tinnitus should this claim 
be returned to the Board. See 38 U.S.C.A. 
§ 7105 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 20.200, 20.202 (2008). 

By this remand, the Board intimates no opinion as to the 
final disposition of the issue of an earlier effective date 
for service connection for tinnitus, should the veteran 
perfect his appeal with respect to this claim.  The veteran 
has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


